Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims

Claim 1-20 are pending.
Claim 1-20 are rejected.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1,2,3,7,8,11,12,13,17,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US-PG-PUB 2017/0289934 A1) and  in view of Yakusawa et al. (US-PG-PUB 2018/0234928 A1) hereinafter Yakusawa.







    PNG
    media_image1.png
    774
    530
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale
 







The secondary reference Yakusawa hereinafter is about synchronization in v2x using an external synchronization source and is shown in fig. 4 below.
    PNG
    media_image3.png
    1018
    915
    media_image3.png
    Greyscale



As to claim 1. Sheng teaches a user equipment (UE) supporting device-to-device (D2D) wireless communication (Sheng fig. 5a and fig. 4a a generic wireless terminal and [0046] Ue involved in D2D communication), the UE comprising:
 a communication module configured to communicate with at least one
different UE (Sheng fig.1 communication between two Ues);
a non-transitory computer readable memory storage configured to store instructions (Sheng fig. 4a processor 30, and [0067] a processor); and
at least one processor electrically connected to the communication module 10 and the memory storage (Sheng fig. 4a processor 30 and memory 40 which are connected together and [0067] a processor);
wherein the instructions, when executed by the UE, cause the processor to:
check whether an available first synchronization signal is detected (Sheng fig.4a a timing synchronization detector i.e. ability to check availability of synchronization signal [0077] a synchronization reliability factor being used to detect synchronization signal) and,
determine whether to operate as a first synchronization reference UE based on whether the first synchronization signal is detected (Sheng fig.5a [0077] based on comparison being done between a received synchronization signal i.e. first synchronization signal with a threshold), and 
 transmit a second synchronization signal if the UE is determined to operate as the first synchronization reference UE (Sheng based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ).
	Sheng does not expressly teach first system information comprising an intensity of transmission power and a second synchronization signal comprising a first synchronization identifier
However first system information comprising an intensity of transmission power and a second synchronization signal comprising a first synchronization identifier (Yasukawa [0063] D2D communication being implemented when certain condition are met and [0063]-[0066] PSSS, SSSS i.e. second synchronization signal being transmitted and PSBCH which include  system information  being transmitted at the same time  with synchronization signal and [0067] a SSLID included in synchronization signal and [0075] a S-RSRP transmitted in SIB of PSBCH being to use to identified whether received signal is in coverage or out of coverage).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yasukawa and the teaching Sheng to use synchronization signal having identifier and system information having power intensity to facilitate synchronization out of coverage. Because Yasukawa teaches a method for improving synchronization accuracy (Yasukawa [0009]).

As to claim 2. The combination of Sheng and Yasukawa teaches all limitations of parent claim 1,
Sheng teaches wherein the first system information is included in
(Sheng table 2 last paragraph  Master information block).

As to claim 3.  The combination of Sheng and Yasukawa teaches all limitations of parent claim 1,
Sheng teaches wherein the first synchronization identifier comprises information indicative of an out-of-coverage state (Sheng table 2 last paragraph Master information block indicating out of coverage).

As to claim 7. Sheng teaches A user equipment (UE) supporting device to device (D2D) wireless (Sheng fig. 5a and fig. 4a a generic wireless terminal and [0046] Ue involved in D2D communication), the
communication, the UE comprising:
a communication module configured to communicate with at least one different UE(Sheng fig. 4a, transceiver 22)
a non-transitory computer readable memory storage configured to store  instructions (Sheng fig. 4a processor 30 and memory 40 which are connected together and [0067] a processor);
and
at least one processor electrically connected to the communication module and the memory storage (Sheng fig. 4a processor 30 and memory 40 which are connected together and [0067] a processor);
wherein the instructions, when executed by the UE, cause the processor to
(Sheng fig. 5a ,5-1 timing signal i.e. first synchronization signal being received and fig. 2 a system information dedicated for v2x)
synchronize with the first synchronization reference UE based on the received first synchronization (Sheng fig. 5a,  synchronization taking place with one reference signal )signal and determine whether to operate as a second synchronization reference UE based on an intensity of the first synchronization signal (Sheng fig. 5a, 5-3,5-4,5-5 based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ).
determine the intensity of transmission power of at least one D2D wireless communication channel to be used by the second synchronization reference UE based on the received first system information (Sheng fig. 5a, 5-3, 5-4, 5-5 based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue), and
transmit a second synchronization signal and second system information based on the determined intensity of transmission power (Sheng fig. 5a, 5-3,5-4,5-5 based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ).
Sheng does not and first system information from a first synchronization reference UE
(Yasukawa [0063] D2D communication being implemented when certain condition are met and [0063]-[0066] PSSS, SSSS i.e. second synchronization signal being transmitted and PSBCH which include  system information  being transmitted at the same time  with synchronization signal and [0067] a SSLID included in synchronization signal and [0075] a S-RSRP transmitted in SIB of PSBCH being to use to identified whether received signal is in coverage or out of coverage).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yasukawa and the teaching Sheng to use synchronization signal having identifier and system information having power intensity to facilitate synchronization out of coverage. Because Yasukawa teaches a method for improving synchronization accuracy (Yasukawa [0009]).

As to claim 8.  The combination of Sheng and Yasukawa teaches all limitations of parent claim 1,
Sheng teaches wherein the instructions further cause the
 processor to: check reference signal received power (RSRP) of the first synchronization signal, and compare the RSRP with a predetermined threshold (Sheng table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue and [0064] a synchronization reliability factor and table 2 a S-RSRP being compared with a threshold ).

As to claim 11.  Sheng  teaches A method of controlling power of a device to device (D2D) wireless communication user equipment (UE) (Sheng fig. 5a and fig. 4a a generic wireless terminal and [0046] Ue involved in D2D communication [0064] RSRP being monitored i.e. being checked which work according to a method),
 the method comprising:
checking, by the UE, whether an available first synchronization signal is  detected (Sheng fig.4a a timing synchronization detector i.e. ability to check availability of synchronization signal [0077] a synchronization reliability factor being used to detect synchronization signal),
determining, by the UE, whether to operate as a first synchronization reference UE based on whether the first synchronization signal is detected (Sheng fig.5a, 5-4 [0077] based on comparison being done between a received synchronization signal i.e. first synchronization signal with a threshold based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and step 5-4  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue), and
transmitting, by the UE, first system information (Sheng fig. 5, 5-4 and [0077] based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ).)and a second synchronization signal if the UE is determined to operate as the first synchronization reference UE (Sheng fig. 5, 5-4 and [0077] based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue). 
Sheng does not expressly teach first system information comprising an intensity of transmission power and a second synchronization signal comprising a first synchronization identifier
However Yasukawa teaches  first system information comprising an intensity of transmission power and a second synchronization signal comprising a first synchronization identifier (Yasukawa [0063] D2D communication being implemented when certain condition are met and [0063]-[0066] PSSS, SSSS i.e. second synchronization signal being transmitted and PSBCH which include  system information  being transmitted at the same time  with synchronization signal and [0067] a SSLID included in synchronization signal and [0075] a S-RSRP transmitted in SIB of PSBCH being to use to identified whether received signal is in coverage or out of coverage).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yasukawa and the teaching Sheng to use synchronization signal having identifier and system information having power intensity to facilitate synchronization out of coverage. Because Yasukawa teaches a method for improving synchronization accuracy (Yasukawa [0009]).

As to claim 12 The combination of Sheng and Yasukawa teaches all limitations of parent claim 7,
(Sheng table 2 last paragraph Master information block).

As to claim 13.    The combination of Sheng and Yasukawa teaches all limitations of parent claim 13,
Sheng teaches wherein the first synchronization identifier comprises information indicative of an out-of-coverage state (Sheng table 2 last paragraph Master information block indicating out of coverage).

As to claim 17  Sheng teaches A method of controlling power of a device to device (D2D) wireless communication user equipment (UE(Sheng fig. 5a and fig. 4a a generic wireless terminal and [0046] Ue involved in D2D communication [0064] RSRP being monitored i.e. being checked which work according to a method),the method comprising:
receiving a first synchronization signal 
 first synchronization reference UE (Sheng fig.4a a timing synchronization detector i.e. ability to check availability of synchronization signal [0077] a synchronization reliability factor being used to detect synchronization signal)
synchronizing with the first synchronization reference UE based on the received first synchronization signal (Sheng fig. 5a,  synchronization taking place with one reference signal )
(Sheng fig. 5a, 5-3,5-4,5-5 based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ),
   determining the intensity of transmission power of at least one D2D wireless
communication channel to be used by the second synchronization reference UE based on the received first system information(Sheng fig. 5a, 5-3,5-4,5-5 based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ),and
transmitting a second synchronization signal and second system information based on the determined intensity of transmission power(Sheng fig. 5a, 5-3,5-4,5-5 based on the determination Ue sending itself a synchronization signal i.e. a second synchronization and  acting as first syncref and table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue ).
Sheng does not and first system information from a first synchronization reference UE
	However first system information comprising an intensity of transmission power and a second synchronization signal comprising a first synchronization identifier (Yasukawa [0063] D2D communication being implemented when certain condition are met and [0063]-[0066] PSSS, SSSS i.e. second synchronization signal being transmitted and PSBCH which include  system information  being transmitted at the same time  with synchronization signal and [0067] a SSLID included in synchronization signal and [0075] a S-RSRP transmitted in SIB of PSBCH being to use to identified whether received signal is in coverage or out of coverage).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yasukawa and the teaching Sheng to use synchronization signal having identifier and system information having power intensity to facilitate synchronization out of coverage. Because Yasukawa teaches a method for improving synchronization accuracy (Yasukawa [0009]).

As to claim 18 The combination of Sheng and Yasukawa teaches all limitations of parent claim 17,
Sheng teaches checking reference signal received power (RSRP) of the first synchronization signal, and comparing the RSRP with a predetermined threshold (Sheng table 1 last paragraph SSLID being sent by syncref Ue and corresponding RSRP of syncref Ue and [0064] a synchronization reliability factor and table 2 a S-RSRP being compared with a threshold ).

Claim 4,5,6,14,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US-PG-PUB 2017/0289934 A1) and  in view of Yakusawa et al. (US-PG-PUB 2018/0234928 A1) hereinafter Yakusawa in view of Yang et al. (US-PG-PUB 2019/0297590 A1) hereinafter Yang and in view of Saiwai et al. (US-PG-PUB 2019/0053305 A1) hereinafter Saiwai.

As to claim 4.    The combination of Sheng and Yasukawa does not teach 
discover a second synchronization reference UE,
receive a third synchronization signal from the second synchronization reference UE
	However Yang from a similar field of endeavor teaches discover a second synchronization reference UE (Yang fig. 9, [0115]-[0129] second synchronization signal being received or detected),
receive a third synchronization signal from the second synchronization reference UE(Yang fig. 9, [0115]-[0129] third synchronization signal being received or detected),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Sheng and Yasukawa to receive multiple synchronization signal and select the best one. Because Yang teaches a method for discovering a suitable discovering signal for a terminal moving at high speed (Yang [0018]).
The combination of Sheng, Yasukawa and  Yang  does not teach compare a second synchronization identifier included in the received third synchronization signal with the first synchronization identifier,
receive second system information from the second synchronization reference UE, if the second synchronization identifier and the first synchronization identifier have an identical value,
determine whether to adjust the intensity of transmitting transmission power  of at least one D2D wireless communication channel based on the received second system information, and

However Saiwai from a similar field of endeavor teaches compare a second synchronization identifier included in the received third synchronization signal with the first synchronization identifier (Saiwai  [0135] transmission power being adjusted based on sidelink signal from UE-101 therefore a comparison is being done), 
receive second system information from the second synchronization reference UE(Saiwai fig. 15 remote UE sending SLSS which include PSSS and SSSS to the first reference UE), if the second synchronization identifier and the first synchronization identifier have an identical value( Saiwai [0195][0196] a comparison taken place of the transmit power of the two UE based on which is determined to maintain, increase or decrease power level and the second synchronization and third synchronization are the MIB-SL  received from the different UE, the MIB-SL provide information on power level),
determine whether to adjust the intensity of transmitting transmission power  of at least one D2D wireless communication channel based on the received second system information (Saiwai [0135]  a path loss being determined based on which UE-102 adjust the transmission power) , and
adjust the intensity of transmission power based on the determination and transmit the adjusted transmission power (Saiwai [0135] a path loss being determined based on which UE-102 adjust the transmission power and transmission power being adjusted [0195] [0196] UE 101 transmit power control information via sidelink information to UE 102).
(Saiwai [0024]).

As to claim 5. The combination of Sheng, Yasukawa and Yang teaches all limitations of parent claim 4,
The combination of Sheng, Yasukawa and Yang does not teach wherein the instructions further cause the
processor to transmit the second synchronization signal with maximum power intensity, if the second synchronization identifier and the first synchronization identifier have different values
However Saiwai from a similar field of endeavor teaches wherein the instructions further cause the
processor to transmit the second synchronization signal with maximum power intensity (Saiwai [0197]being adjusted based on sidelink signal from UE-101 and UE-102 and sidelink signal provide power information and power being maintained or  adjusted to maximum capacity or minimal capacity based on whether transmit power of the two UE is equal or different ), if the second synchronization identifier and the first synchronization identifier have different values(Saiwai [0197] the second synchronization identifier and the first .synchronization identifier which provide information about power is used to determine the power level at which to transmit and power level being adjusted based on sidelink signal from UE-101 and UE-102 and sidelink signal provide power information and power being maintained or  adjusted to maximum capacity or minimal capacity based on whether transmit power of the two UE is equal or different ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the combined teaching of Sheng, Yasukawa and Sheng to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for using proximity based service by terminal that cannot perform cellular communication (Saiwai [0024]).

As  to claim 6. The combination of Sheng, Yasukawa and Yang teaches all limitations of parent claim 4,
The combination of Sheng, Yasukawa and Yang teaches all limitations of parent claim 4,
The combination of Sheng, Yasukawa and Yang does not teach wherein when at least two second synchronization identifiers having the same value as the first synchronization identifier are discovered, the instructions further cause the processor to, 
check a path loss (PL) of each of the discovered at least two second synchronization reference UEs, and 
determine whether to adjust the intensity of transmission power based on a second synchronization reference UE having a maximum PL,
 (Saiwai [0197] power being maintained or adjusted to maximum capacity or minimal capacity based on whether transmit power of the two UE is equal or different:
check a path loss (PL) of each of the discovered at least two second
synchronization reference UEs(Saiwai [0135] a path loss being determined based on the sidelink signal received from UE-101 which is a synchronization UE and fig.7 UE sending SLSS signal therefore it is a synchronization reference UE), and 
determine whether to adjust the intensity of transmission power based on a second synchronization reference UE having a maximum PL (Sawai [0135].fig.15 UE 102 sending SLSS therefore it is a synchronization reference UE and a path loss determined based on a power level of a sidelink signal received from UE 101 and [0196] and a command to increase power to maximum, minimum and instruction to maintain power level based on path loss which can be minimum, maximum or acceptable).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the combined teaching of Sheng, Yasukawa and Sheng to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for using proximity based service by terminal that cannot perform cellular communication (Saiwai [0024]).

As to claim 14 The combination of Sheng and Yasukawa does not teach 
,
receive a third synchronization signal from the second synchronization reference UE
	However Yang from a similar field of endeavor teaches discover a second synchronization reference UE (Yang fig. 9, [0115]-[0129] second synchronization signal being received or detected),
receive a third synchronization signal from the second synchronization reference UE(Yang fig. 9, [0115]-[0129] third synchronization signal being received or detected),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Sheng and Yasukawa to receive multiple synchronization signal and select the best one. Because Yang teaches a method for discovering a suitable discovering signal for a terminal moving at high speed (Yang [0018]).
The combination of Sheng, Yasukawa and  Yang  does not teach compare a second synchronization identifier included in the received third synchronization signal with the first synchronization identifier,
receive second system information from the second synchronization reference UE, if the second synchronization identifier and the first synchronization identifier have an identical value,
determine whether to adjust the intensity of transmitting transmission power  of at least one D2D wireless communication channel based on the received second system information, and
adjust the intensity of transmission power based on the determination and transmit the adjusted transmission power
(Saiwai  [0135] transmission power being adjusted based on sidelink signal from UE-101 therefore a comparison is being done), 
receive second system information from the second synchronization reference UE(Saiwai fig. 15 remote UE sending SLSS which include PSSS and SSSS to the first reference UE), if the second synchronization identifier and the first synchronization identifier have an identical value( Saiwai [0195][0196] a comparison taken place of the transmit power of the two UE based on which is determined to maintain, increase or decrease power level and the second synchronization and third synchronization are the MIB-SL  received from the different UE, the MIB-SL provide information on power level),
determine whether to adjust the intensity of transmitting transmission power  of at least one D2D wireless communication channel based on the received second system information (Saiwai [0135]  a path loss being determined based on which UE-102 adjust the transmission power) , and
adjust the intensity of transmission power based on the determination and transmit the adjusted transmission power (Saiwai [0135] a path loss being determined based on which UE-102 adjust the transmission power and transmission power being adjusted [0195] [0196] UE 101 transmit power control information via sidelink information to UE 102).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the (Saiwai [0024]).

As to claim 15 The combination of Sheng, Yasukawa and Yang teaches all limitations of parent claim 14,
The combination of Sheng, Yasukawa and Yang does not teach wherein the instructions further cause the
 transmitting the second synchronization signal with maximum power intensity, if the second synchronization identifier and the first synchronization identifier have different values
However Saiwai from a similar field of endeavor teaches wherein the instructions further cause the
transmitting the second synchronization signal with maximum power intensity (Saiwai [0197]being adjusted based on sidelink signal from UE-101 and UE-102 and sidelink signal provide power information and power being maintained or  adjusted to maximum capacity or minimal capacity based on whether transmit power of the two UE is equal or different ), if the second synchronization identifier and the first synchronization identifier have different values(Saiwai [0197] the second synchronization identifier and the first .synchronization identifier which provide information about power is used to determine the power level at which to transmit and power level being adjusted based on sidelink signal from UE-101 and UE-102 and sidelink signal provide power information and power being maintained or  adjusted to maximum capacity or minimal capacity based on whether transmit power of the two UE is equal or different ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the combined teaching of Sheng, Yasukawa and Yang   to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for using proximity based service by terminal that cannot perform cellular communication (Saiwai [0024]).

As to claim 16    The combination of Sheng, Yasukawa and Yang teaches all limitations of parent claim 14,
The combination of Sheng, Yasukawa and Yang does not teach wherein when at least two second synchronization identifiers having the same value as the first synchronization identifier are discovered, the instructions further cause the processor to, 
checking a path loss (PL) of each of the discovered at least two second synchronization reference UEs, and 
determining whether to adjust the intensity of transmission power based on a second synchronization reference UE having a maximum PL,
However Saiwai from a similar field of endeavor teaches wherein when at least two second synchronization identifiers having the same value as the first synchronization identifier are discovered, the instructions further cause the processor to (Saiwai [0197] power being maintained or adjusted to maximum capacity or minimal capacity based on whether transmit power of the two UE is equal or different:
checking a path loss (PL) of each of the discovered at least two second
synchronization reference UEs(Saiwai [0135] a path loss being determined based on the sidelink signal received from UE-101 which is a synchronization UE and fig.7 UE sending SLSS signal therefore it is a synchronization reference UE), and 
determining whether to adjust the intensity of transmission power based on a second synchronization reference UE having a maximum PL (Sawai [0135].fig.15 UE 102 sending SLSS therefore it is a synchronization reference UE and a path loss determined based on a power level of a sidelink signal received from UE 101 and [0196] and a command to increase power to maximum, minimum and instruction to maintain power level based on path loss which can be minimum, maximum or acceptable).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the combined teaching of Sheng, Yasukawa and Yang   to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for using proximity based service by terminal that cannot perform cellular communication (Saiwai [0024]).

Claim  9,10,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US-PG-PUB 2017/0289934 A1) and  in view of Yakusawa et al. (US-PG-PUB 2018/0234928 A1) hereinafter Yakusawa and in view of Saiwai et al. (US-PG-PUB 2019/0053305 A1) hereinafter Saiwai.

As to claim 9. The combination of Sheng and Yasukawa teaches all limitations of parent claim 7,
The combination of Sheng and Yasukawa teaches wherein the instructions further cause the
processor to:
check an intensity of transmission power of at least one channel used by the first synchronization reference UE based on the received first system information (Sheng [0064] RSRP being monitored i.e. being checked).
   	check RSRP of at least one channel corresponding to the at least one
channel used by the first synchronization reference UE(Sheng [0064] RSRP being monitored i.e. being checked).
and
The combination of Sheng and Yasukawa does not teach calculate a path loss (PL) of the at least one channel based on a result of the check
However Saiwai from a similar field of endeavor teaches calculate a path loss (PL) of the at least one channel based on a result of the check (Saiwai [0135] a path loss being determined based on which UE-102 adjust the transmission power and transmission power being adjusted [0195] [0196] UE 101 transmit power control information via sidelink information to UE 102).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the teaching of Sheng and Yasukawa to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for (Saiwai [0024]).

As to claim 10.    The combination of Sheng and Yasukawa teaches all limitations of parent claim 9,
The combination of Sheng and Yasukawa teaches does not teach wherein the instructions further cause the processor to calculate an intensity of transmission power for communication with the first synchronization reference UE based on the calculated PL for the at least one channel,
However Sawai from a similar field of endeavor teaches wherein the instructions further cause the processor to calculate an intensity of transmission power for communication with the first synchronization reference UE based on the calculated PL for the at least one channel(Sawai [0135].fig.15 UE 102 sending SLSS therefore it is a synchronization reference UE and a path loss determined based on a power level of a  sidelink signal received from UE 101 and [0196] and a command to increase power to maximum, minimum and instruction to maintain power level based on path loss which can be minimum, maximum or acceptable).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the teaching of Sheng and Yasukawa to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for using proximity based service by terminal that cannot perform cellular communication (Saiwai [0024]).

As to claim 19 The combination of Sheng and Yasukawa teaches all limitations of parent claim 17,
The combination of Sheng and Yasukawa teaches wherein the instructions further cause the
processor to:
checking an intensity of transmission power of at least one channel used by the first synchronization reference UE based on the received first system information(Sheng [0064] RSRP being monitored i.e. being checked).
   checking RSRP of at least one channel corresponding to the at least one channel used by the first synchronization reference UE(Sheng [0064] RSRP being monitored i.e. being checked).
and
The combination of Sheng and Yasukawa teaches does not teach calculating a path loss (PL) of the at least one channel based on a result of the check
However Saiwai from a similar field of endeavor teaches calculating a path loss (PL) of the at least one channel based on a result of the check (Saiwai [0135] a path loss being determined based on which UE-102 adjust the transmission power and transmission power being adjusted [0195] [0196] UE 101 transmit power control information via sidelink information to UE 102).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the combined teaching of Sheng, Yasukawa and Yang   to use comparison of sidelink (Saiwai [0024]).

As to claim 20 The combination of Sheng and Yasukawa does not teach 
calculating an intensity of transmission power for communication with the first synchronization reference UE based on the calculated PL for the at least one channel,
However Sawai from a similar field of endeavor teaches calculating an intensity of transmission power for communication with the first synchronization reference UE based on the calculated PL for the at least one channel(Sawai [0135].fig.15 UE 102 sending SLSS therefore it is a synchronization reference UE and a path loss determined based on a power level of a  sidelink signal received from UE 101 and [0196] and a command to increase power to maximum, minimum and instruction to maintain power level based on path loss which can be minimum, maximum or acceptable).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Saiwai and the combined teaching of Sheng, Yasukawa and Yang   to use comparison of sidelink synchronization signal to update transmit power of D2D UE because Saiwai teaches a method allowing for using proximity based service by terminal that cannot perform cellular communication (Saiwai [0024]).



Conclusion
Seo et al. (US-PG-PUB 2015/0245383 A1) Method of transmitting a scheduling assignment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/V.P/Examiner, Art Unit 2412                         

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412